DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1-2, 5-6, 10, 14, 18-19, 28, 30, 35 and 43, the cancelation of claims 3-4, 7-8, 11-13, 15-17, 21-27, 29, 32, 34, 37, 39-42, 45 and 47-48, as well as the withdrawal of claims 44 and 46, as filed on May 3, 2022, are acknowledged. 
The amendment made to claim 2 has overcome the previous rejection to the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed on November 5, 2021. 
Applicant’s arguments with respect to amended claim 1 and its dependent claims have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 10 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romero et al. (WO2016204757).
Regarding claim 1, Romero discloses a method of generating a microdevice or nanodevice (micro/nanodevice) (paragraph 0018), the method comprising: providing a sacrificial layer (the portion of the seed layer 306 that is to be removed reads on a sacrificial layer, paragraph 0031-0032 and Fig. 3) and a device layer (metal line 302 and metal in metal line 305 read on a device layer, paragraphs 0031-0032 and Fig. 3), wherein a first portion of the device layer is not in contact with the sacrificial layer and a second portion of the device layer is in contact with the sacrificial layer (Fig. 3); wherein the first portion of the device layer comprises at least a top and an underside (Fig. 3) and performing i) thermal atomic layer etching (ALE) on the sacrificial layer (paragraph 0032); and generating the micro/nanodevice comprising the device layer (paragraph 0032 and Fig. 3).  
Regarding claim 2, Romero is silent about the dimensions of the device layer; however, changes in size or shape are not patentably distinct from prior art.  See MPEP 2144.04 IV.
Regarding claim 5, Romero discloses wherein at least a portion of the device layer is fabricated using electroplating (paragraph 0031).
Regarding claim 6, Romero discloses wherein the device layer comprises two or more at least partially overlapping layers, optionally wherein at least one of the two or more at least partially overlapping layers is not significantly etched by ALE (Fig. 3f).
Regarding claim 10, Romero discloses wherein at least a portion of the device layer is at least partially attached to the sacrificial layer through an intervening material layer, wherein the device layer is deposited onto the sacrificial layer or intervening material layer using electroplating (paragraph 0031 and Fig. 3).
Regarding claim 28, Romero discloses wherein the ALE-treated device layer is further coated (paragraph 0033 and Fig. 3g).
Claims 1, 9-10, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US7416989).
Regarding claim 1, Liu discloses a method of generating a microdevice or nanodevice (micro/nanodevice) (a transistor reads on a micro/nanodevice, column 7, lines 8-44), the method comprising: providing a sacrificial layer (excess deposited gate dielectric material layer reads on a sacrificial layer, column 9, lines 27-33) and a device layer (p-type silicon layer 201 reads on a device layer, column 8, lines 62-64 and Fig. 2), wherein a first portion of the device layer is not in contact with the sacrificial layer and a second portion of the device layer is in contact with the sacrificial layer (Fig. 2); wherein the first portion of the device layer comprises at least a top and an underside (Fig. 2) and performing i) thermal atomic layer etching (ALE) on the sacrificial layer (column 9, lines 20-33); and generating the micro/nanodevice comprising the device layer (column 9, lines 27-33 and Fig. 2).  
Regarding claim 9, Liu discloses wherein the nanodevice or microdevice is at least partially freestanding (Fig. 2).
Regarding claim 10, Liu discloses wherein at least a portion of the first solid material layer is at least partially attached to the solid supporting material layer through an intervening material layer (a source layer 203 reads on an intervening material layer, column 8, lines 62-66, and Fig. 2).
Regarding claim 14, Liu discloses wherein the device layer comprises Si (silicon, column 8, lines 62-64).
Regarding claim 19, Liu discloses wherein the sacrificial layer comprises SiO2 (silicon dioxide, column 9, lines 13-18).

Allowable Subject Matter
Claims 18, 20, 30-31, 33, 35-36, 38 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein, before ALE is performed on at least one exposed surface of the device layer, at least one of the following is performed:(a) masking at least a portion of the exposed surface of the device layer; (b) coating the exposed surface of the device layer with an atomic layer etching (ALE)-resistant material, and then etching the ALE-resistant material, so as to expose at least a portion of the surface of the device layer, in the context of the instant claim. 
Regarding claim 20, it is a dependent of claim 18.
Regarding claim 30, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the device layer comprises a first metal-containing material and wherein the ALE comprises:(a) contacting the exposed device layer with a gaseous second metal-containing precursor, wherein the second metal-containing precursor comprises at least one ligand selected from the group consisting of a monodentate ligand, chelate and any combinations thereof, whereby a first metal-containing precursor is formed; (b) contacting the material formed in step (a) with a halogen-containing gas, whereby a first metal halide is formed; in the context of the instant claim. 
Regarding claims 31, 33, 35-36, 38 and 43, they are dependent from claim 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713